Ca

Co Ce NBO AR ee ORO

~~ NY NO NY KY NY NY WV NO F- F FF FEF SF! Fe OO EFSF UL hlLUr
oa DDO wm & & NY = Ss S&C BAN BA F&F HBP KY SF S&S

pk@kupfersteinmanuel.com

cz@kupfersteinmanuel.com
Kupferstein Manuel LLP

865 South Figueroa Street
Suite 3338

Los Angeles, California 90017
Telephone: (213) 988-7531
Facsimile: (213) 988-7532

DOMINIQUE HUETT, an individual,

Plaintiff,
Vv.

THE WEINSTEIN COMPANY LLC,
BOB WEINSTEIN and HARVEY
WEINSTEIN,

Defendants.

Phyllis Kupferstein, Esq. [SBN 108595]

Cynthia L. Zedalis, Esq. [SBN 118447]

 

 

be 2:18-cv-06012-SVW-MRW_ Document 41-3 Filed 11/28/18 Page 1of2 Page ID #:348

Attorneys for Defendant Harvey Weinstein
UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA

CASE NO.: 2:18-cv-6012 SVW (MRW)
Honorable Stephen V. Wilson

DECLARATION OF CYNTHIA L.
ZEDALIS, ESQ. IN SUPPORT OF
DEFENDANT HARVEY
WEINSTEIN’S MOTION TO STAY

Hearing Date: January 28, 2019
Time: 1:30 p.m.
Courtroom: 10A

I, CYNTHIA L. ZEDALIS, ESQ., declare as follows:

1. I am an attorney-at-law licensed to practice before this Court and am
counsel for Defendant Harvey Weinstein (“Defendant”) in this action. I have
personal and first-hand knowledge of the facts set forth below, and if called and
sworn as a witness, I could and would competently testify as to each of them.

2, I submit this Declaration in support of Defendant’s Motion to Stay.

The grounds for granting the instant motion are more fully set forth in the

 

 

 

DECLARATION OF PHYLLIS KUPFERSTEIN, ESQ. IN SUPPORT OF DEFENDANT HARVEY WEINSTEIN’S
MOTION TO STAY

 
2

Co Oe IN BON AROUDlUCUMlUWNlU

wm NY KY N NHN KY KY NY VN & &-& F§ FY FF FY FE SF FE FE
So a AO an fk kB RN Se Oo oe mR DH SF &! YM KF SF

 

accompanying memorandum of law and the Declaration of Benjamin Brafman, Esq.
(“Brafman Dec.”), criminal counsel for Defendant.

3, A stay of this action is necessary to safeguard his liberty interests and
constitutional right against self-incrimination. As set forth in the Brafman Dec.,
Defendant is currently under indictment for charges arising out of allegations of
sexual assault and sexual misconduct that parallel the allegations made by Plaintiff
in this matter. I have been informed by Mr. Brafman that Defendant cannot respond
to the allegations in the Amended Complaint, participate in the discovery process, or
otherwise defend himself in this action without asserting his Fifth Amendment rights
or risk prejudicing his defense of the criminal charges against him.

4, Attached hereto as Exhibit 1 is the California Superior Court’s decision
in Judy Huth y. William Henry Cosby, Jr., BC565560 (Cal. Sup. Ct. Mar. 30, 2016).

I declare under the laws of the United States of America that the foregoing is
true and correct.

Executed on this 28" day of November, 2018, at Los Angeles, California.

Orn frublr BAM

CYMTHIA L. ZEDALIS, ESQ.

2
DECLARATION OF PHYLLIS KUPFERSTEIN, ESQ. IN SUPPORT OF DEFENDANT HARVEY WEINSTEIN’S

 

MOTION TO STAY

Se 2:18-cv-06012-SVW-MRW Document 41-3 Filed 11/28/18 Page 2of2 Page ID #:349

 
